                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                                                       Case No. 21-00598

         Roselyn Y George                                                    Chapter 13
                 Debtor.
                         /

                                     NOTICE OF MOTION

TO:       See attached list

           PLEASE TAKE NOTICE that on J u l y 9 _ , 2021, at _10:15 a.m. I will appear before the
Honorable Judge LaShonda A. Hunt, or any judge sitting in his place, and present the __MOTION FOR
RELIEF FROM THE AUTOMATIC STAY AS TO DEBTOR AND CO-BORROWER_, a copy of which
is attached.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance at the courthouse is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/join. Then enter the meeting ID and
passcode.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and passcode.

       Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the passcode is
7490911. The meeting ID and passcode can also be found on Judge Hunt’s webpage on the court’s
website, https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

         If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.
                                                       By:      /s/ Megan K. Gajewski
                                                               Megan K. Gajewski
                                                               KELLEY KRONENBERG, P.A.
                                                               ARDC NO. 6276927
                                                               161 N. Clark Street, Suite 1600
                                                               Chicago, IL 60601
                                                               (312) 216-8828
                                                               E-mail: ileservice@kelleykronenberg.com
                                                               E-mail: mgajewski@kklaw.com

                                                           Attorneys for DEUTSCHE BANK NATIONAL
                                                           TRUST COMPANY, AS INDENTURE TRUSTEE
                                                           FOR, NEW CENTURY HOME EQUITY LOAN
                                                           TRUST, 2005-2
                                 CERTIFICATE OF SERVICE

       I heard certify that on June 18, 2021, I filed the foregoing Motion for Relief from Automatic Stay
As To Debtor and Co-Debtor using the CM/ECF System, which will send electronic notifications of such
filing to all counsel of record who are ECF participants, including:

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
Email: davidsiegelbk@gmail.com

I further certify that email copies were sent to the Trustee and U.S. Trustee to the following
addresses:

Trustee
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

U.S. Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

I further certify that paper copies were sent to the Debtors via first class, United States mail
to the following addresses:

Debtor
Roselyn Y. George
640 Sullivan Lane
University Park, IL 60484

Co-Debtor
Roy A. George
640 Sullivan Lane
University Park, IL 60484
                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

______________________________________________________________________________

In re:                                                                    Case No. 21-00598

         Roselyn Y George                                                 Chapter 13
                      Debtor

______________________________________________________________________________

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO DEBTOR
                             AND CO-BORROWER
______________________________________________________________________________

       DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE TRUSTEE
FOR, NEW CENTURY HOME EQUITY LOAN TRUST, 2005-2 (“Secured Creditor”), by and
through its undersigned counsel, hereby moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an order modifying the automatic stays as to the Debtor and co-borrower Roy A
George, and in support thereof states as follows:

       1.      Debtor, Roselyn Y George, filed a voluntary petition pursuant to Chapter 13 of the
United States Bankruptcy Code on January 17, 2021.

       2.      This Court has jurisdiction pursuant to 28 U.S.C. §1334; 11 U.S.C. §362(d); and
Fed. R. Bankr. P. 4001(a).

       3.      Secured Creditor claims a valid security interest in the property commonly known
as: 640 Sullivan Lane, University Part, IL 60466 (the “Property”) by virtue of a mortgage, note,
loan modification agreement and assignment of mortgage (“Mortgage Loan”). These documents
were attached to Secured Creditor’s Proof of Claim and are incorporated herein by reference.
Creditor is seeking relief from the stay as to the Debtor Roselyn Y George and borrower Roy A
George.

       4.     Enforcement of this security interest has been stayed automatically by operation of
11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing the petition.

        5.     Creditor is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
the following reasons:

         a. The Mortgage Loan is past due for the March 1, 2021 contractual payment and all
            amounts coming due since that date. Documentation supporting the amounts due is
            attached hereto as Exhibit A.

         b. The Mortgage Loan is past due for the March 1, 2021 post-petition payment and fees.
            The post-petition payment default amount due is $6,776.67. This amount does not
            include post-petition fees. Secured Creditor is incurring additional fees in the amount
            of $1050.00 for this motion plus the court filing cost of $188.00.

       c. The unpaid principal balance is $236,270.36 and the total delinquency is $240,442.78.
          The estimated market value of the Property is $184,000.00. The basis for such
          valuation is Debtor’s Schedule A/B.

       d. Creditor’s interest in the Property is not adequately protected. Secured Creditor’s
          interest in the secured collateral is not protected by any equity cushion and no other
          form of adequate protection is provided. Secured Creditor’s security interest in the
          Property is being jeopardized by the failure to comply with the terms of the subject loan
          documents while Secured Creditor is prohibited from pursuing lawful remedies to
          protect its interest.

       e. The Debtor does not have equity in the Property and the Property is not necessary to
          an effective reorganization.

       6.      Creditor continues to be injured each day it remains bound by the automatic stay.

       7.      This Court has the authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Creditor request this Court to do so.

        8.      Carrington Mortgage Services, LLC services the loan on the Property referenced in
this motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the
Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of the Creditor. Creditor, directly or through an agent,
has possession of the promissory note. Movant will enforce the promissory note as transferee in
possession. Creditor is the original mortgagee or beneficiary or the assignee of the Mortgage.

       9.    All communications sent by Secured Creditor in connection with proceeding
against the property including, but not limited to, notices required by state law and
communications to offer and provide information with regard to a potential Forbearance
Agreement, Loan Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan
Workout, may be sent directly to Debtors.

       WHEREFORE, DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
INDENTURE TRUSTEE FOR, NEW CENTURY HOME EQUITY LOAN TRUST, 2005-2
prays this Court enter an order pursuant to 11 U.S.C. §362(d) terminating or modifying the
automatic stay as to Debtor and Co-Borrower and providing:

   (a) That the automatic stay of 11 U.S.C. §362(a) is terminated as to Debtor and Co-Debtor to
       allow Creditor, and its successors and assigns, to proceed under applicable non-bankruptcy
       law to enforce its remedies to foreclose upon the Property;

   (b) That the 14-day stay pursuant to Bankruptcy Rule 4001(a)(3) be waived;
(c) That the Order be binding an effective despite any conversion of this bankruptcy case to a
    case under any other chapter of Title 11 of the United States Code; and

(d) For such further relief as this Court may deem just and proper.

                                         Respectfully submitted,

                                         /s/ Megan K. Gajewski, Esq.
                                         KELLEY KRONENBERG, P.A.
                                         ARDC NO. 6276927
                                         161 N. Clark St., Suite 1600
                                         Chicago, IL 60601
                                         (312) 216-8828
                                         E-mail: ileservice@kelleykronenberg.com
                                         E-mail: mgajewski@kklaw.com
                                         Attorneys for DEUTSCHE BANK NATIONAL
                                         TRUST COMPANY, AS INDENTURE TRUSTEE
                                         FOR, NEW CENTURY HOME EQUITY LOAN
                                         TRUST, 2005-2
                                                        CARRINGTON MORTGAGE SERVICES MFR/NOD REFERRAL SHEET

                                                                   640 SULLIVAN LN
                                                                                                                                                                         DEUTSCHE BANK NATIONAL TRUST COMPANY,, AS
                                                                   UNIVERSITY PARK IL 60466-                                                                          INDENTURE TRUSTEE FOR, NEW CENTURY EQUITY LOAN
                                            Property Address                                                                                 Vesting
                                                                   0000                                                                                                                TRUST, 2005-2



                Mortgager Information                                                                 Loan Type                   Non-DSI
Account #
FHA Case #                                                                                                   MFR Totals
Mortgager                     ROY A GEORGE                                                            Total Payments Due          $                       6,813.40
Co-Mortgager                                                                                          Uncollected Interest Due    $                            -
Date Last Payment Received    4/12/2021                                                               Total Fees Due              $                            -
Last Payment Amount           Enter Amount                                                            Total Cost Due              $                            -
Current UPB                   $236,270.36                                                             Total Late Charges Due      $                            -
Motion Type                                                                                           Post Suspense Balance                                ($36.73)
                                                                                                      Total Due for MFR           $                       6,776.67
                           BK Information
BK Case #                            21-00598                                                         Contractual Due Date                                3/1/2021
BK Chapter                           13                                                               Post-Petition Due Date                              3/1/2021
BK Filing State                      IL
Debtor                               ROSELYN Y. GEORGE
Co-Debtor


                                                                                                  Payment Due Detail
                  From                             To                             P&I                          Escrow                 Total Payment Amount               # of Missed Payments          Total
                             3/1/2021                   6/1/2021                            $918.30                     $785.05                       $1,703.35                                 4           $6,813.40




                                                                                                                                                                                Total                      $6,813.40



                          Delinquent Taxes                                                        Corporate Advance Detail
                  Year                          Amount                    Expense Description           Fee Amount                          Cost Amount
                                                                   BPO
                                                                   BK Fees & Costs
                                                                   Property Inspections
                                                                   NSF Fees
                                                                   Corporate Advance
                                                                   Expense Advance
                                                                   Escrow Shortage
                  Total                 $                   -                     Total               $                     -     $                            -




                                                                                                          EXHIBIT A
n                           n                  Post Suspense Balance      -$6,776.67
                                                     Post-
                            Transaction Amount petition Post Amt Due Contractual                                    Posting       Credit to Post  Debit from Post Suspense
       Transaction Type        Date     Received Due Date       Per PCN Amt Applied       Principal     Escrow     Over/Short       Suspense     Post Suspense  Balance
Beginning Balance            1/17/2021
Post-Petition                   01/20/21    $30.08     2/1/2021   $1,703.35   $1,703.35       $918.30    $785.05     -$1,673.27            $0.00     $1,673.27   -$1,673.27
Post-Petition                   04/12/21   $1,710.00                                                                                   $1,710.00         $0.00       $36.73
Post-Petition Payment Due       06/08/21               3/1/2021   $1,703.35   $1,703.35       $918.30    $785.05     -$1,703.35            $0.00     $1,703.35   -$1,666.62
Post-Petition Payment Due       06/08/21               4/1/2021   $1,703.35   $1,703.35       $918.30    $785.05     -$1,703.35            $0.00     $1,703.35   -$3,369.97
Post-Petition Payment Due       06/08/21               5/1/2021   $1,703.35   $1,703.35       $918.30    $785.05     -$1,703.35            $0.00     $1,703.35   -$5,073.32
Post-Petition Payment Due       06/08/21               6/1/2021   $1,703.35   $1,703.35       $918.30    $785.05     -$1,703.35            $0.00     $1,703.35   -$6,776.67
                                                                                               Page 1 of 1




PAYOFF FUNDS PANEL                        680      6/08/2021 12:49:54 PM ET     PFSP576
 Account Number                    Name ROY A GEORGE
 Funds Detail Information                         Escrow/Impound Required
 Principal                            236270.36

 Interest From        02/01/21
             To       07/08/21          3089.34
 Prepayment Penalty Interest               0.00
 Escrow/Impound Required                   0.00
 FHA Premium Due HUD                       0.00
 Optional Insurance                        0.00

 Late Charges Due                          0.00   Interest Calculations
 P&I Advance                               0.00    Rate     From      To/Thru       Int Due
 Deferred Amounts                          0.00    3.000 02/01/21 06/01/21      2362.72
 Fees Assessed with Payoff Quote           0.00    3.000 06/01/21 07/01/21      590.68
     Interest Calculations                         3.000 07/01/21 07/08/21      135.94
 Fees Required with Payoff Funds         103.00

 Fees Currently Assessed                 980.08   Per Diem/Expiration Information
 Buyer Assistance                          0.00   After 07/07/21          Add       19.4195
     Funds to be Credited                          FOR INTEREST PER DAY
 Less Escrow/Impound Funds                 0.00   Quote Expires                  07/08/21
 Less Unapplied Funds                      0.00   Financed Cov Rebate Good Until 00/00/00
 Less Buydown Funds                        0.00   After 07/07/21          Add         0.0000
 Less Financed Cov Rebate Funds            0.00    FOR SIMPLE INSURANCE PER DAY
 Less SAC Amounts Paid                     0.00
 Less Remaining PRA                        0.00
 Less Early Refunds                        0.00
 Payoff Funds Required                240442.78

         Funds Retained
 Escrow/Impound Funds                     80.02

 Unapplied Funds                           0.00
 Buydown Funds                             0.00
Message: CLICK RETURN TO EXIT                                OK




https://cip4r1sb.fiserv.com:3275/Pi00wbfc/FBST/PI00WBFT/HI00LSUI?XXXXXXXX                        6/8/2021
